department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division sep uniform issue list tiler rat attention legend corporation a plan x hes dear this letter is in response to a ruling_request dated date submitted on your behalf by your authorized representative the following facts and representations have been submitted in support of the rulings requested corporation a is part of a controlled_group_of_corporations corporation a controlled_group as described in sec_414 of the internal_revenue_code code in the corporation a controlled_group filed notice of its election to be treated as operating qualified_separate_lines_of_business qslobs’ pursuant to that election corporation a is in a qslob corporation a qslob’ with only some of the corporations in the corporation a controlled_group corporation a sponsors and maintains plan x a qualified defined_benefit_plan under sec_401 of the code a participant under plan x is eligible to receive payment of a benefit in the form of a straight life_annuity a lump sum payment or other optional form of payment as required by sec_401 of the code and sec_1_401_a_4_-5 of page the income_tax regulations regulations plan x restricts the payment of benefits to or on behaif of certain participants in any year to an amount that does not exceed an amount equal to the payments that would be made to or on behalf of the participant in that year under a straight life_annuity that is the actuarial equivalent of the accrued_benefit and other_benefits to which the participant is entitled under plan x restricted amount plan x further provides that this distribution restriction applies only to those participants who are currently highly compensated employees hces of the employer who are benefiting under plan x or who are former hces former hces of the employer collectively the hces and former hces are referred to as distributees and who are among the employees or former employees of the employer the high-25 group with the largest amount of compensation in the current or any prior plan_year plan x has one or more distributees who are currently eligible to receive distributions of their accrued_benefits from plan x as to each distributee after taking into account the payment of all benefits due to him or her under plan x the value of plan x’s assets will not equal or exceed of the value of plan x’s current liabilities before the distribution to the distributee additionally the value of the benefits payable to or on behalf of each distributee exceeds the amount prescribed by sec_411 of the code and is greater than of the value of plan x’s current liabilities before any such distribution plan x proposes to make distributions in excess of the restricted amount to those distributees whom corporation a believes are not in the high-25 group based on the above facts and representations the following rulings have been requested for purposes of sec_401 of the code and sec_1 a - b ii of the regulations plan x may determine the high-25 group for purposes of distributions under plan x from among the current and former employees of the entire corporation a controlled_group without excluding current employees of the corporation a controlled_group who are not members of the corporation a qslob the distribution of benefits from plan x to those distributees determined to be outside of the high-25 group will not be limited by the restricted amount provisions of sec_1_401_a_4_-5 of the regulations sec_401 of the code requires that the contributions or benefits provided under a qualified_plan not discriminate in favor of highly compensated employees page within the meaning of sec_414 sec_1_401_a_4_-5 of the regulations provides in pertinent part that a plan must provide that in any year the payment of benefits to or on behalf of a restricted employee shall not exceed an amount equal to the payments that would be made to or on behalf of the restricted employee in that year under a straight life_annuity that is the actuarial equivalent of the accrued_benefit and other_benefits to which the restricted employee is entitled under the plan sec_1_401_a_4_-5 of the regulations provides that for purposes of this paragraph b the term restricted employee generally means any hce or former hce however an hce or former hce need not be treated as a restricted employee in the current_year if the hce or former hce is not one of the or larger number chosen by the employer nonexcludable employees and former employees of the employer with the largest amount of compensation in the current or any prior year plan provisions defining or altering this group can be amended at any time without violating sec_411 sec_1 a -12 of the regulations defines employer the same as defined in sec_1_410_b_-9 of the regulations sec_1_410_b_-9 of the regulations provides that employer means the employer maintaining the plan and those employers required to be aggregated with the employer under sec_414 c m or of the code sec_414 of the code provides in pertinent part that for purposes of sec_401 and sec_410 of the code all employees of all corporations which are members of a controlled_group_of_corporations shall be treated as employed by a single employer sec_1_401_a_4_-12 of the regulations defines nonexcludable employee the same as defined in sec_1_410_b_-9 of the regulations other than excludable employees with respect to the plan as determined under sec_1_410_b_-6 of the regulations sec_1_410_b_-6 of the regulations provides in part that if an employer is treated as operating qslobs for purposes of sec_414 in accordance with sec_1_414_r_-1 in testing a plan that benefits employees of one qslob the employees of the other qslobs of the employer are treated as excludable employees sec_1_414_r_-8 of the regulations provides that in general for purposes of the qslob regulations the requirements of sec_410 encompass the q page requirements of sec_401 therefore if the requirements of sec_410 are applied separately with respect to the employees of each qslob of an employer for purposes of testing one or more plans of the employer for plan years that begin in a testing year the requirements of sec_401 must also be applied separately with respect to the employees of the same qslob for purposes of testing the same plans for the same plan years although the regulations provide that the requirements of sec_401 a of the code must generally be satisfied on a qslob by qslob basis if a qslob election is made we do not believe that this requirement applies to the high-25 group determination under sec_1 -401 a -5 b ii of the regulations thus the high-25 group determination is not made on a qslob basis but rather is made taking into account all current and former employees of the employer in this case since corporation a is part of a controlled_group_of_corporations the high-25 determination with respect to both current and former employees is made taking into account the entire corporation a controlled_group thus with respect to ruling_request one we conclude that for purposes of sec_401 of the code and sec_1 a -5 b ii of the regulations plan x may determine the high-25 group for purposes of distributions under plan x from among the current and former employees of the entire corporation a controlled_group without excluding current and former employees of the corporation a controlled_group who are not members of the corporation a qslob furthermore with respect to ruling_request two we conclude that the distribution of benefits from plan x to those distributees determined to be outside of the high-25 group determined on a controlled_group basis will not be limited by the restricted amount provisions of sec_1_401_a_4_-5 of the regulations the above rulings are based on the assumption that plan x is at all times qualified under sec_401 a of the code _- - no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent this ruling letter was prepared he may be contacted at of this group page pursuant to a power_of_attorney on file with this office a copy of this ruling letter is being sent to your authorized representative sincerely yours cou alan c pipkin manager technical group employee_plans
